DETAILED ACTION
	This is a non-final rejection in reply to application filed 2/7/20. Claims 1-16 are currently pending.

Claim Objections
Claim 9 is objected to because of the following informalities:  the claim includes the word “quincux”. It is believed that the word is a typographical mistake, it is assumed the word should be “quincunx”.  Appropriate correction is required. Additionally, this should also be corrected in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartel et al. (US 2016/0186689).
	Regarding independent claim 1, Bartel teaches a thrust reverser cascade 28 for an aircraft nacelle comprising a plurality of blades 46, each blade having a first and a second aerodynamic surface (each side of the blade 46), the plurality of blades being linked to spars 44 connected to fastening flanges 40,42 configured to fasten the thrust reverser cascade on the nacelle [0035], 
wherein at least one of the first and second aerodynamic surface of each blade is lined with at least one fibrous web [0008] comprising a plurality of fiber pieces pre-impregnated with resin [0038], the plurality of fiber pieces being superimposed on each other, positioned parallel to the at least one of the first and second aerodynamic surface of each blade, and are oriented in different directions [0038-0039].
Regarding dependent claim 2, Bartel teaches wherein the plurality of blades are linked to the spars by connection areas  54 formed by fibrous webs disposed in a continuous manner at least from the plurality of blades to areas of junction of the plurality of blades with associated adjacent spars [0042, they are also integrally molded with the blades].

Regarding dependent claim 3, Bartel teaches wherein connection areas of a blade among the plurality of blades and of an adjacent spar are formed by an extension of the at least one fibrous web of the blade over a portion of the adjacent spar [0042].
Regarding dependent claim 4, Bartel teaches wherein the plurality of blades are formed by fibrous webs across a thickness of the plurality of blades [0038].
Regarding dependent claim 5, Bartel teaches wherein the spars 44 and the fastening flanges 40,42 include the at least one fibrous web across a thickness of each of the spars and fastening flanges [0039].
Regarding dependent claim 6, Bartel teaches wherein the spars and/or the fastening flanges are formed by a combination of a composite material with continuous fibers and at least one fibrous web disposed at least locally on a surface of the composite material, the at least one fibrous web comprising fiber pieces superimposed on each other, positioned parallel to each other and oriented according to different directions [0039].
Regarding dependent claim 7, Bartel teaches wherein the plurality of blades have a variable thickness. As the blades are curved, there will be some varying thickness.
Regarding dependent claim 8, Bartel teaches wherein the thickness of the plurality of blades varies along a chord of each blade by a factor between 1 and 15 times a minimum thickness. The blades are primarily uniform thickness, although there is some variation from the shape, the blades meet the limitations as a minimum thickness is not claimed, and appears to be an arbitrary value.
Regarding dependent claim 10, Bartel teaches wherein the plurality of blades have a U-shaped fold-back of fibrous webs over adjacent spars, the U-shaped fold-back of fibrous webs covering the first and second aerodynamic surfaces of the plurality of blades over the thrust reverser cascade. As the blades 46 and the sidewalls 54 are both made of the fibrous material, they would make a U-shaped fold back of fibrous webs over the adjacent spars 44.
Regarding dependent claim 14, Bartel teaches wherein the plurality of fiber pieces comprises woven fibers so as to form mats of woven fiber pieces pre- impregnated with resin [0047].
dependent claim 16, Bartel teaches wherein the plurality of fibers are within at least one thermoplastic matrix selected from the group consisting of polyamides, polypropylenes, polyetherimides, polyethersulfones, polyphenylene sulfides, polyaryletherketones, polyether-ether-ketones, and polyether-ketone-ketones [0038].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel in view of Morely (US 3024604).
Regarding dependent claim 9, Bartel teaches the invention as claimed and discussed above. While Bartel teaches a plurality of cells, each cell delimited by two blades and portions of spars, one cell out of two cells being surrounded by fibrous webs, the, as shown in figure 4 and [0038-0039]. Bartel fails to teach the cells surrounded by fibrous webs being disposed in quincunx. Although each cell is surrounded by fibrous webs, Bartel fails to teach an arrangement that has the cells in a quincunx, which would allow the fibrous webs to be disposed in quincunx.  
Morely teaches it was known to have cascade vanes in a thrust reverser having staggered rows (fig. 3), and this would allow for a group of 5 cells to be arranged in quincunx.
.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel.
Regarding dependent claims 11-13, Bartel teaches that the amount of fibers in relation to the composite material, the thickness, length, and width of the fibers are all variable in relation to the needs of the application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of fibers in relation to the composite material, the thickness, length, and width of the fibers of Bartel to be in the range claimed because Bartel recognized the each as a result-effective variable, i.e., a variable which achieves a recognized result, in this case each could be adjusted based on the performance requirements of the application as taught in [0038] of Bartel, such that the determination of the optimum or workable ranges of said variable, in this case a fiber content is higher than 50%/60% of a total volume of the composite material formed by the at least one fibrous web as well as having a plurality of fiber pieces have a thickness between 0.1 mm and 0.4 mm, a length between 15 mm and 60 mm, and a width between 10 mm and 40 mm, may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). 
Where the general conditions of a claim are disclosed in the prior art, in this case Bartel teaching all the claimed structures as mapped above, it has been held that the discovery of optimum or workable ranges by experimentation requiring only routine skill in the art, in this case adjusting the amount of fibers in relation to the composite material, the thickness, length, and width of the fibers as Bartel teaches was known [0038], would have been an obvious extension of prior art teachings, in order to achieve the desired combination of thickness, width, length and total amount of fibers. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel in view of Shetty et al. (US 2019/0285028).

dependent claim 15, Bartel teaches the invention as claimed and discussed above.  Bartel is silent to wherein the plurality of fibers are within a thermosetting matrix, wherein the thermosetting matrix is selected from the group consisting of epoxides, benzoxazines, polyesters, and bismaleimides.
Shetty teaches it was known at the time of filing of the invention that it was known to provide the plurality of fibers wit ha thermosetting matrix selected from the group consisting of epoxides, benzoxazines, polyesters, and bismaleimides [0030].
It would have been obvious to use the materials as taught by Shetty, as Shetty teaches stronger, lighter, more durable, and cheaper cascades [0055].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418.  The examiner can normally be reached on 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG KIM/

Art Unit 3741